Filed 4/12/21 P. v. The North River Ins. Co. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                B295267

   Plaintiff and Respondent,                               (Los Angeles County
                                                           Super. Ct. No. SJ4550)
         v.

THE NORTH RIVER
INSURANCE CO. et al.,

   Defendants and Appellants.

      APPEAL from a judgment and a postjudgment order of the
Superior Court of Los Angeles County, Maame Frimpong and
Victoria Wilson, Judges. Affirmed.
      Jefferson T. Stamp for Defendants and Appellants.
      Mary C. Wickham, County Counsel, Adrian G. Gragas,
Assistant County Counsel, and David D. Lee, Deputy County
Counsel for Plaintiff and Respondent.

                                  ______________________
                         INTRODUCTION
       Bad Boys Bail Bonds, acting as the agent for The North
River Insurance Company (collectively, North River), posted a
bail bond to secure the release of a criminal defendant. When the
defendant failed to appear at a bench warrant hearing, a superior
court judge in the Metropolitan Courthouse ordered the bond
forfeited. A different superior court judge in the Clara Shortridge
Foltz Criminal Justice Center subsequently entered summary
judgment against North River on the bond. A third superior
court judge denied North River’s motion to set aside the summary
judgment.
       North River appeals from the summary judgment and the
denial of its motion to set aside the judgment. On March 12,
2021 North River notified the court that it “concede[s] this
appeal” in light of People v. The North River Ins. Co. (2020)
53 Cal.App.5th 559 (North River). North River did not dismiss its
appeal, however. We therefore address the appeal, and we
affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       On July 17, 2017 North River posted a $60,000 bail bond to
secure the release of Henry Vasquez. On August 8, 2017 Vasquez
failed to appear at a bench warrant hearing. The court1 ordered
the bond forfeited.
       On August 11, 2017 the court’s clerk mailed North River a
notice of forfeiture. The notice advised North River that its
contractual obligation to pay the bond would become absolute in
186 days, unless the bond forfeiture was set aside and the bond


1    Judge Efrain Eceves, sitting at the Metropolitan
Courthouse.


                                2
reinstated. On March 2, 2018 the court2 granted North River’s
motion to extend to August 29, 2018 the 180-day period to vacate
the bond forfeiture.
      On September 4, 2018, following Vasquez’s failure to
appear during the extended appearance period, the court3
entered summary judgment on the forfeited bond. The court’s
clerk mailed North River notice of entry of the summary
judgment on September 5, 2018.
      On November 10, 2018 North River filed a motion to set
aside the summary judgment pursuant to Code of Civil Procedure
section 473, subdivision (d). The court4 denied the motion on
December 21, 2018. North River timely appealed the summary
judgment and the order denying the motion to set aside the
judgment.5
                         DISCUSSION
      North River first argues the superior court violated its due
process rights and Penal Code section 1306, subdivision (a),
because the judge who entered the summary judgment was not
the same judge who declared the forfeiture. As North River
appears to acknowledge with the concession of its appeal, we
rejected these identical arguments in North River, supra,
53 Cal.App.5th at pages 566 to 567.


2     Judge Christopher Liu.
3     Judge Maame Frimpong, sitting at the Clara Shortridge
Foltz Criminal Justice Center.
4     Judge Victoria Wilson.
5     An order denying a motion to set aside a summary
judgment entered against a surety is an appealable order.
(People v. Financial Casualty & Surety, Inc. (2017)
10 Cal.App.5th 369, 376.)


                                 3
       North River also argues that the summary judgment is
“voidable” based on “wrong venue” because it was entered by a
judge sitting at the Clara Shortridge Foltz Criminal Justice
Center, rather than a judge sitting at the Metropolitan
Courthouse where the bond forfeiture was declared. Merely
voidable judgments may not be set aside under Code of Civil
Procedure section 473, subdivision (d). (People v. The North River
Ins. Co. (2020) 48 Cal.App.5th 226, 234 [“Only void judgments
and orders may be set aside under section 473, subdivision (d);
voidable judgments and orders may not.”].)
       North River’s argument also fails for another reason. The
same court that declares a bond forfeiture must enter summary
judgment. (Pen. Code, § 1306, subd. (a); North River, supra,
53 Cal.App.5th at p. 565.) That occurred here. The judge who
declared the forfeiture and the judge who entered summary
judgment sat in the same court—the Superior Court of Los
Angeles County. (See Cal. Const., art. VI, § 4 [“In each county
there is a superior court of one or more judges”]; Williams v.
Superior Court of Los Angeles County (1939) 14 Cal.2d 656, 662
[“jurisdiction is vested by the Constitution in the court and not in
any particular judge or department thereof; and that whether
sitting separately or together, the judges hold but one and the
same court”]; In re Alberto (2002) 102 Cal.App.4th 421, 427-428
[“‘The Superior Court of Los Angeles County, though comprised of
a number of judges, is a single court . . . .’”].)




                                 4
                       DISPOSITION
     The judgment and postjudgment order are affirmed. The
People shall recover their costs on appeal.


                                   MCCORMICK, J.*



We concur:



     PERLUSS, P. J.



     FEUER, J.

______________________
*     Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               5